 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 335 
In the House of Representatives, U. S.,

April 27, 2009
 
RESOLUTION 
Supporting the goals and ideals of National Volunteer Week. 
 
 
Whereas National Volunteer Week will be observed during the week of April 19 through April 25, 2009; 
Whereas National Volunteer Week honors the nationwide impact of volunteers in every day American communities; 
Whereas the theme of this year’s National Volunteer Week is “Celebrating People in Action”, which recognizes individuals who dedicate themselves to taking action and solving problems in their communities; 
Whereas National Volunteer Week has been an annual celebration since 1974 and every President since that time has signed a proclamation honoring National Volunteer Week; 
Whereas many State and local officials from around the country have actively engaged their communities in celebrating National Volunteer Week; 
Whereas data from the Corporation for National and Community Service shows that 61,803,000 volunteers dedicated 8,003,840,108 hours of service to community organizations in 2008; 
Whereas volunteers can play a critical role in helping struggling nonprofit organizations with fundraising, directing services to individuals and communities in need, and other skill-based assistance; 
Whereas nonprofit organizations are reporting an increase in the number of inquiries from both baby boomers and young people who are ready to serve our Nation; 
Whereas “Celebrating People in Action” is the recognition that every citizen can make a difference in their community by taking action through activities like building a ramp to ensure accessibility for people with disabilities, tutoring a child struggling to read, serving food at a homeless shelter, assisting the unemployed with job readiness skills, and many other services; and 
Whereas National Volunteer Week provides a moment in time to honor all those who serve locally, nationally and internationally to change lives, rejuvenate communities, and embody the best of the American spirit of responsibility and civic engagement: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National Volunteer Week; 
(2)recognizes the critical role of our national and community service programs; 
(3)honors the contributions of all those hard-working American volunteers who make a difference in their communities every day of the year; and 
(4)invites all Americans to answer the call to serve through volunteerism in any form. 
 
Lorraine C. Miller,Clerk.
